                               IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION - IN ADMIRALTY
                                       Case No. 4:20-cv-00090-M

     ATLANTIC COAST MARINE GROUP,                         )
     INC.,                                                )
                                                          )
                                          Petitioner,     )
                                                          )                        ORDER
     V.                                                   )
                                         )
     RICHARD S. HANNYE and PHOENICIAN )
     YACHTS LTD.,                        )
                                         )
                            Respondents. )

          This matter comes before the court on: (1) Petitioner Atlantic Coast Marine Group, Inc.'s request

for an order compelling arbitration, filed July 20, 2020 [DE-12]; and (2) Respondent Richard S. Hannye's

p ro se motions seeking orders (a) granting him leave to file a belated answer; (b) staying this litigation

pending his appeal of the court' s interlocutory ruling denying his motion to dismiss and (c) requiring that

the parties arbitrate, if at all, pursuant to North Carolina' s Revised Uniform Arbitration Act (''NCRUAA"),

which Hannye filed on October 27, 2020. [DE-1 O]

          Petitioner's request is duplicative of the relief sought in the petition to compel arbitration. The court

therefore DENIES Petitioner' s request, which it will grant or deny in its ultimate judgment in the case.

          Hannye' s motion seeking a stay pending resolution of his interlocutory appeal is DENIED. See

Columbus-America Discovery Grp. v. Atl. Mut. Ins. Co., 203 F.3d 291 , 301 - 02 (4th Cir. 2000) ("'Obviously

that which is contemplated is a review of the interlocutory order, and of that only. It was not intended that

the cause as a whole should be transferred to the appellate court prior to the final decree. The case, except

for the hearing on the appeal from the interlocutory order, is to proceed in the lower court as though no such

                                                              1



                  Case 4:20-cv-00090-M Document 26 Filed 12/14/20 Page 1 of 2
appeal had been taken, unless otherwise specially ordered. "' (quoting Ex parte Nat. Enameling & Stamping

Co., 201 U.S. 156, 162 (1906))).

        Hannye's motion asking the court to order arbitration pursuant to the NCRUAA is, in essence, a

motion for summary judgment. Hannye has not established that there are no genuine disputes as to the

material facts raised in the petition such that he is entitled to judgment as a matter oflaw at this point in the

case. This motion is therefore also DENIED.

       The court sets Hannye' s motion seeking leave to file a belated answer for a telephonic hearing on

December 30, 2020 at 10AM. As explained within the court' s previous order denying Hannye' s motion to

dismiss, Respondent Phoenician Yachts Ltd. ("Phoenician") has yet to properly appear through counsel

licensed to practice before this court [see DE-16 at 8- 9), and Hannye ' s attempt to conflate the two

Respondents into one such that he might represent Phoenician through his pro se filings is an impermissible

attempt to circumvent well-established law regarding corporate representation. Accordingly, Phoenician

must be represented at the December 30 hearing by counsel licensed to practice before the Eastern District

of North Carolina or, as its first matter of business, the court will enter Phoenician's default pursuant to

Federal Rule of Civil Procedure 55(a), and will thereafter entertain a motion for default judgment.




        SO ORDERED this the      _µ
                                  _re
                                    __            day of   ~ b..Jt,      , 2020.




                                                           r;;?L/ [~sS:--
                                                            RICHARD E. MYERS II
                                                            UNITED STATES DISTRICT JUDGE



                                                           2



                 Case 4:20-cv-00090-M Document 26 Filed 12/14/20 Page 2 of 2
